DETAILED ACTION
Examiner acknowledges applicant’s remarks dated 2/15/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 12-16, filed 2/15/2022, with respect to 103 rejections have been fully considered and are persuasive.  The rejections of 12/20/2021 has been withdrawn. 

Reason for Allowance
Claims 11-23 are allowed. 
Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims, are allowable. 
The primary reason for allowance of independent claims, the prior art of record, individually or in combination does not teach or fairly suggest a wireless temperature detection device, comprising: a detection processor configured to transmit, when detecting a temperature of an object to be measured, a transmission radio wave, simultaneously receive a response radio wave corresponding to the transmission radio wave, and to detect whether the temperature of the object to be measured is normal or abnormal based on the response radio wave; and a temperature sensor configured to receive the transmission radio wave and transmit the response radio wave responding to the transmission radio wave, the temperature sensor including: a resonance circuit, which has a temperature characteristic that varies depending on the temperature of the object to be measured, and is configured to be excited by the transmission radio wave from the detection processor to generate the response radio wave responding to the transmission radio wave as a response radio wave on which the temperature characteristic is reflected; and a first antenna configured to transmit the response radio wave generated from the resonance circuit to the detection processor, the detection processor including: 2Appln. No.: 16/758,116 a second antenna configured to transmit the transmission radio wave to the temperature sensor and to receive the response radio wave from the temperature sensor; a transmitter configured to generate the transmission radio wave to be transmitted from the second antenna; a receiver configured to calculate at least any one of amplitude, phase, and quadrature phase amplitude of the response radio wave received by the second antenna to output the result of the calculation; and a determiner configured to compare the temperature of the object to be measured based on the calculation result received from the receiver with a temperature determined in advance.

The closest reasonable prior art reference is Schafer et al. (2009/0147824) teaches wireless temperature sensor with a resonator which characteristics changes with temperature.  However, Schafer does not teach a detection processor configured to transmit, when detecting a temperature of an object to be measured, a transmission radio wave, simultaneously receive a response radio wave corresponding to the transmission radio wave, and to detect whether the temperature of the object to be measured is normal or abnormal based on the response radio wave.

The secondary reference, Saito et al. (9,071,217) teaches a processor detecting ambient temperature based on threshold.  However, Saito uses the threshold to control fluctuation of amplifier output.  

In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as claimed by the applicant.  Specially, a wireless temperature sensor having two antennas and a detection processor configured to transmit, when detecting a temperature of an object to be measured, a transmission radio wave, simultaneously receive a response radio wave corresponding to the transmission radio wave, and to detect whether the temperature of the object to be measured is normal or abnormal based on the response radio wave.

Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855